Case 3:20-cv-05424 Document 1-4 Filed 05/05/20 Page 1 of 5




                EXHIBIT D
                                Case 3:20-cv-05424 Document 1-4 Filed 05/05/20 Page 2 of 5


                                                       UNITED STATES BANKRUPTCY COURT
                                                       WESTERN DISTRICT OF WASHINGTON

 In re:                                                                       Case No. 13-47844
           Robin Colette Inman
                                                                              CHAPTER 13 PLAN

                                                                                Original               X AMENDED

                                                 Debtor(s).                   Date:   April 10, 2014



I.    Introduction:
      A. Debtor is eligible for a discharge under 11 USC § 1328(f) (check one):
        X Yes
           No
      B. Means Test Result. Debtor is (check one):
        X a below median income debtor
            an above median income debtor with positive monthly disposable income
            an above median income debtor with negative monthly disposable income

1I. Plan Payments:
    No later than 30 days after the filing of the plan or the order for relief, whichever date is earlier, the debtor will commence making
    payments to the Trustee as follows:
    A. AMOUNT: $1177.00
    B. FREQUENCY (check one):
         Monthly
         Twice per month
    X _Every two weeks
         Weekly
    C. TAX REFUNDS: Debtor (check one):             COMMITS; X DOES NOT COMMIT; all tax refunds to funding the plan.
       Committed refunds shall be paid in addition to the plan payment stated above. If no selection is made, tax refunds are
       committed.
    D. PAYMENTS: Plan payments shall be deducted from the debtor's wages unless otherwise agreed to by the Trustee or ordered
       by the Court.
    E. OTHER:

III. Plan Duration:
     The intended length of the plan is 36 months, and may be extended up to 60 months after the first payment is due if necessary
     for completion. The plan's length shall not be less than the debtor's applicable commitment period as defined under 11 U.S.C. §§
     1322(d) and 1325(b)(4).

IV. Distribution of Plan Payments:
    Upon confirmation, the Trustee shall disburse funds received in the following order and creditors shall apply them accordingly,
    PROVIDED THAT disbursements for domestic support obligations and federal taxes shall be applied according to applicable
    non-bankruptcy law:
    A. ADMINISTRATIVE EXPENSES:
       1. Trustee. The percentage set pursuant to 28 USC §586(e).
       2. Other administrative expenses. As allowed pursuant to 11 USC §§ 507(a)(2) or 707(b).
       3. Attorney's Fees: Pre-confirmation attorney fees and costs shall not exceed $ 3,500.00 . $ 1,750.00 was paid prior to
       filing. To the extent pre-confirmation fees and costs exceed $3,500, an appropriate application, including a complete
       breakdown of time and costs, shall be filed with the Court within 21 days of confirmation.
       Approved pre-confirmation fees shall be paid as follows (check one):
           a. X Prior to all creditors;
           b.    Monthly payments of $ ;
           c.    All remaining funds available after designated monthly payments to the following creditors: .
           d.    Other:
           If no selection is made, fees will be paid after monthly payments specified in Paragraphs IV. B and IV. C.
[Local Bankruptcy Form 13-4, eff. 12/1/11]
Software Copyright (c) 1996-2013 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy



               Case 13-47844-BDL                          Doc 17     Filed 04/10/14   Ent. 04/10/14 12:54:37       Pg. 1 of 4
                                Case 3:20-cv-05424 Document 1-4 Filed 05/05/20 Page 3 of 5


      B. CURRENT DOMESTIC SUPPORT OBLIGATION: Payments to creditors whose claims are filed and allowed pursuant to 11
      USC § 502(a) or court order as follows (if left blank, no payments shall be made by the Trustee):
                       Creditor                                 Monthly amount
                       -NONE-                                   $

      C. SECURED CLAIMS: Payments will be made to creditors whose claims are filed and allowed pursuant to 11 USC § 502(a)
         or court order, as stated below. Unless ranked otherwise, payments to creditors will be disbursed at the same level. Secured
         creditors shall retain their liens until the payment of the underlying debt, determined under nonbankruptcy law, or discharge
         under 11 USC § 1328, as appropriate. Secured creditors, other than creditors holing long term obligations secured only by a
         security interest in real property that is the debtor's principal residence, will be paid the principal amount of their claim or the
         value of their collateral, whichever is less, plus per annum uncompounded interest on that amount from the petition filing
         date.

            Interest rate and monthly payment in the plan control unless a creditor timely files an objection to confirmation. If a creditor
            timely files a proof of claim for an interest rate lower than that proposed in the plan, the claim shall be paid at the lower rate.
            Value of collateral stated in the proof of claim controls unless otherwise ordered following timely objection to claim. The
            unsecured portion of any claim shall be paid as a nonpriority unsecured claim unless entitled to priority by law.

            Only creditors holding allowed secured claims specified below will receive payment from the Trustee. If the interest rate
            is left blank, the applicable interest rate shall be 12%. If overall plan payments are sufficient, the Trustee may increase or
            decrease post-petition installments for ongoing mortgage payments, homeowner's dues and/or real property tax holding
            accounts based on changes in interest rates, escrow amounts, dues and/or property taxes.

            1. Continuing Payments on Claims Secured Only by Security Interest in Debtor's Principal Residence (Interest included in
            payments at contract rate, if applicable):


 Rank           Creditor                                        Nature of Debt                 Property                       Monthly Payment
                                                                          178,900.0     4303 57th St Ct E
 2              $         1779.03          Nationstar Mortgage          $         0     Tacoma, WA              $                         1,779.03

            2. Continuing Payments on Claims Secured by Other Real Property (Per annum interest as set forth below):

                                                                                                                                             Interest
 Rank           Creditor                             Nature of Debt                Property                         Monthly Payment             Rate
                -NONE-                                                                                      $

            3. Cure Payments on Mortgage/Deed of Trust/Property Tax Arrearage (If there is a property tax arrearage, also provide for
            postpetition property tax holding account at Section XII):

                        Periodic                                                                                      Arrears to be     Interest
 Rank                   Payment            Creditor                              Property                                   Cured       Rate
 2              $           237.29         Nationstar Mortgage                   4303 57th St Ct E              $        16,000.00                  0 %

            4. Payments on Claims Secured by Personal Property:

           a.      910 Collateral.
The Trustee shall pay the contract balance as stated in the allowed proof of claim for a purchase-money security interest in any motor
vehicle acquired for the personal use of the debtor(s) within 910 days preceding the filing date of the petition or in other personal
property acquired within one year preceding the filing date of the petition as follows. Debtor stipulates that pre-confirmation adequate
protection payments shall be paid by the Trustee as specified upon the creditor filing a proof of claim. If no amount is specified, the
Trustee shall pay the amount stated as the "Equal Periodic Payment".

                          Equal                                                  Description                  Pre-Confirmation
                        Periodic                                                 of                         Adequate Protection         Interest
 Rank                   Payment            Creditor                              Collateral                           Payment           Rate
                $                          -NONE-                                                             $                                         %

               b.       Non-910 Collateral.

[Local Bankruptcy Form 13-4, eff. 12/1/11]
Software Copyright (c) 1996-2013 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



               Case 13-47844-BDL                          Doc 17      Filed 04/10/14       Ent. 04/10/14 12:54:37          Pg. 2 of 4
                                Case 3:20-cv-05424 Document 1-4 Filed 05/05/20 Page 4 of 5

The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise ordered following timely objection to the
claim, for a purchase-money security interest in personal property which is non-910 collateral. Debtor stipulates that pre-confirmation
adequate protection payments shall be paid by the Trustee as specified upon the creditor filing a proof of claim. If no amount is
specified, the Trustee shall pay the amount stated as the "Equal Periodic Payment".

                          Equal                                           Debtor(s)     Description             Pre-Confirmation
                        Periodic                                           Value of     of                    Adequate Protection       Interest
 Rank                   Payment            Creditor                       Collateral    Collateral                      Payment         Rate
                                           Wells Fargo Dealer                           2010 Chevrolet
 2                         167.73                  Services                  8179.73    Aveo                                 167.73                 6 %


      D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to priority in the order stated in
      11 USC § 507(a).

      E. NONPRIORITY UNSECURED CLAIMS: From the balance remaining after the above payments, the Trustee shall pay filed
      and allowed nonpriority unsecured claims as follows:

            1. Specially Classified Nonpriority Unsecured Claims. The Trustee shall pay the following claims prior to other nonpriority
               unsecured claims as follows:

 Rank          Creditor                                     Amount of Claim      Percentage to be Paid       Reason for Special Classification
               -NONE-                                       $                                            %

            2. Other Nonpriority Unsecured Claims (check one):
                a.       100% paid to allowed nonpriority unsecured claims. OR
                b.    X Debtor shall pay at least $ 0 to allowed nonpriority unsecured claims over the term of the plan. Debtor
                    estimates that such creditors will receive approximately 0 % of their allowed claims.

V. Secured Property Surrendered:
   The secured property described below will be surrendered to the following named creditors on confirmation. Upon confirmation,
   all creditors to which the debtor is surrendering property pursuant to this section are granted relief from the automatic stay to
   enforce their security interest against the property including taking possession and sale.

 Creditor                                                                              Property to be Surrendered
 Wells Fargo Dealer Services                                                           2012 Kia Rio (co-debtor possession)

VI. Executory Contracts and Leases:
    The debtor will assume or reject executory nonresidential contracts or unexpired leases as noted below. Assumption will be by
    separate motion and order, and any cure and/or continuing payments will be paid directly by the debtor under Section VII, unless
    otherwise specified in Section XII with language designating that payments will be made by the Trustee, the amount and frequency
    of the payments, the ranking level for such payments with regard to other creditors, the length of the term for continuing payments
    and the interest rate, if any, for cure payments. Any executory contract or unexpired lease not assumed pursuant to 11 USC §
    365(d) is rejected. If rejected, the debtor shall surrender any collateral or leased property and any duly filed and allowed
    unsecured claim for damages shall be paid under Section IV.E.2.

 Contract/Lease                                                                        Assumed or Rejected
 AT&T                                                                                  Assumed

VII.Payments to be made by Debtor and not by the Trustee:
    The following claims shall be paid directly by the debtor according to the terms of the contract or support or withholding order,
    and shall receive no payments from the Trustee. (Payment stated shall not bind any party)

      A. DOMESTIC SUPPORT OBLIGATIONS: The claims of the following creditors owed domestic support obligations shall be
      paid directly by the debtor as follows:

 Creditor                                                            Current Monthly Support Obligation             Monthly Arrearage Payment
 -NONE-                                                              $                                              $



[Local Bankruptcy Form 13-4, eff. 12/1/11]
Software Copyright (c) 1996-2013 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



               Case 13-47844-BDL                          Doc 17      Filed 04/10/14       Ent. 04/10/14 12:54:37          Pg. 3 of 4
                                Case 3:20-cv-05424 Document 1-4 Filed 05/05/20 Page 5 of 5


      B. OTHER DIRECT PAYMENTS:

 Creditor                                                Nature of Debt                      Amount of Claim          Monthly Payment
                                                                                             $                        $



VIII. Revestment of Property:
    Unless otherwise provided in Section XII, during the pendency of the plan all property of the estate as defined by 11 USC §
    1306(a) shall remain vested in the debtor, except that earnings and income necessary to complete the terms of the plan shall
    remain vested in the Trustee until discharge. The debtor shall not, without approval of the Court, sell or otherwise dispose of or
    transfer real property other than in accordance with the terms of the confirmed Plan.

IX. Liquidation Analysis Pursuant to 11 USC § 1325(a)(4)
    The liquidation value of the estate is $ 0 . In order to obtain a discharge, the debtor must pay the liquidation value or the total of
    allowed priority and nonpriority unsecured claims, whichever is less. Under 11 USC §§ 1325(a)(4) and 726(a)(5), interest on
    allowed unsecured claims under Section IV.D and IV.E shall be paid at the rate of        % per annum from the petition filing date
    (no interest shall be paid if left blank).

X. Other Plan Provisions:
   A. No funds shall be paid to nonpriority unsecured creditors until all secured, administrative and priority unsecured creditors are
   paid in full, provided that no claim shall be paid before it is due.
   B. Secured creditors shall not assess any late charges, provided payments from the plan to the secured creditor are current, subject
   to the creditor’s rights under state law if the case is dismissed.
   C. The holder of a secured claim shall file and serve on the Trustee, debtor and debtor’s counsel a notice itemizing all fees,
   expenses or charges (1) that were incurred in connection with the claim after the bankruptcy case was filed , and (2) that the holder
   asserts are recoverable against the debtor or the debtor’s principal residence. The notice shall be served within 180 days after the
   date on which the fees, expenses or charges are incurred, per Fed. R. Bankr. P. 3002.1(c).
   D. Mortgage creditors shall file and serve on the Trustee, debtor and debtor’s counsel a notice of any change in the regular
   monthly payment amount, including any change that results from an interest rate or escrow adjustment, no later than 21 days
   before a payment in the new amount is due, per Fed. R. Bankr. P. 3002.1(b).
   E. Provision by secured creditors or their agents or attorneys of any of the notices, statements or other information provided in this
   section shall not be a violation of the 11 USC § 362 automatic stay or of privacy laws.

XI. Certification:
    A. The debtor certifies that all post-petition Domestic Support Obligations have been paid in full on the date of this plan and will
        be paid in full at the time of the confirmation hearing. Debtor acknowledges that timely payment of such post-petition
        Domestic Support Obligations is a condition of plan confirmation pursuant to 11 USC § 1325(a)(8).
    B. By signing this plan, the debtor and counsel representing the debtor certify that this plan does not alter the provisions of Local
        Bankruptcy Form 13-4, except as provided in Section XII below. Any revisions to the form plan not set forth in Section XII
        shall not be effective.

XII.Additional Case-Specific Provisions: (must be separately numbered)
    A. 401k loan monthly payment of $63.10 will be paid in full 04/09/2015. Beginning 05/01/2015, Debtor to commit the
    $63.10 monthly to plan.
      B.    Special Intentions: Bank of America: Debtor intends to file Adversary to strip 2nd mortgage.


 /s/John A. Sterbick                                 /s/Robin Colette Inman                xxx-xx-5918                     April 10, 2014
 John A. Sterbick 17805                              Robin Colette Inman                   Last 4 digits SS#                            Date
 Attorney for Debtor(s)                              DEBTOR

 April 10, 2014
 Date                                                DEBTOR                                Last 4 digits SS#                            Date




[Local Bankruptcy Form 13-4, eff. 12/1/11]
Software Copyright (c) 1996-2013 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy



               Case 13-47844-BDL                          Doc 17     Filed 04/10/14   Ent. 04/10/14 12:54:37      Pg. 4 of 4
